Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 4/6/2021. Amendments to the Claims, Drawings, and Specification, as well as Remarks have been received and considered by the examiner. Claims 2, 4, and 12, have been cancelled. Claims 1, 3, and 5-11, are currently pending.

Election/Restrictions
Claims 6-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2020.

Drawings
The drawings are objected to because they present new matter.  
Applicant’s Fig. 1B does not show a well-known motorcycle shifting arrangement as it is known to the skilled artisan. See the representative examples cited in the Conclusion, wherein the rotational axis of a shift drum is arranged in parallel to the axes of a respective input and output shaft, not the embodiment of Fig. 1B which shows an rotatable shifting drum which is perpendicular to said input and output shafts upon which gears for multiple gear ratios are typically provided. Such an arrangement in Fig. 1B is not well-known, (see cited art in the Conclusion), and is essentially inoperable. In the Non-Final Action of 3/11/2021, Examiner suggested to clarify the issue by either: stating that these particular issues are well-known at the time of filing, canceling the claims, or attempting to amend the drawings. 
. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “driving motor” is introduced in paragraph 33 without antecedent basis. 
Applicant points to paragraph 11, which states that driving power from a driving engine, may be from an internal combustion or electric engine. While this is straightforward, the term “driving motor” or motor, especially from an internal combustion engine or electric engine, can be transmitted…”, or, in paragraph 33: “-maintaining a torque-transmitting connection between the drive shaft of the driving motor (e.g. the internal combustion engine or electric engine) and the gearbox input shaft”, in order to link the term “driving motor”, to the aforementioned power sources. Applicant’s assertion that said power sources are interchangeable possibilities for the driving power, and not multiple power sources used in the same embodiment (e.g. a hybrid vehicle with two power sources) is also helpful clarification to the skilled artisan.
For the purposes of examination, the terms “driving motor”, or “driving engine”, will each be interpreted as either an internal combustion engine or electric engine/motor. 

The amendment filed 4/6/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph 41 refers to newly submitted Figure 1B which contains new matter (See discussion in Drawings section above). While the Examiner agrees that a shift fork connected to a shift drum in a motorcycle, is very-well-known, in the art, the embodiment provided in Fig. 1B is not. Fig. 1B shows a laterally moving shift fork connected to an rotatable actuating drum whose rotational axis is arranged perpendicular to the parallel input and output shafts. This is not how the “notoriously well known” arrangements are provided. See representative examples cited in the conclusion. Applicant may refer to the well-known structure that is recited in paragraph 41, but reference to Fig. 1B and any reference characters must be omitted. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2015/0329011 (Kawai).
As to claim 11, Kawai discloses: A motorcycle gearbox, comprising:
an input shaft configured to be selectively coupled in a torque-transmitting manner to a drive shaft of a drive engine to receive a drive torque;	and output shaft configured to receive torque transferrable from the input shaft to the output shaft via a plurality of discrete transmission stages (See Fig. 2); and
a gear-selector drum (37) configured to shift the motorcycle gearbox between the plurality of discrete transmission stages,
wherein the gearbox is configured to be actuated in response to a shift request (paragraph 8), while the input shaft is coupled in the torque-transmitting manner to the drive shaft of the drive engine and receiving the drive torque by moving the gear-selector drum from a first shifting position corresponding to a first one of the plurality of discrete transmission stages into an intermediate position between the first one of the plurality of discrete transmission stages and a second one of the plurality of discrete transmission stages, the intermediate position being a position in which drive torque is not transmittable from the input shaft to the output shaft (see paragraphs 39-40, and 47-48), and

wherein the moving the gear-selector drum from the first shifting position into the intermediate position includes moving the gear selector drum to a rest position (dead zone A1, Fig. 3 and paragraph 56) between the first shifting position and the intermediate position before reaching the intermediate position, the rest position being a position in which drive torque is transmittable from the input shaft to the output shaft, and the drive torque has not yet been reduced (See Fig. 7A, wherein dead zone A1 occurs prior to t1, see paragraph 56), prior to torque being reduced, see Fig. 7B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0329011 (Kawai), in view of US Patent 5168776 (Otsubo).
Kawai discloses:  A shifting method for changing transmission stages in a motorcycle gearbox having a plurality of discrete transmission stages for changing the speed ratio of a gearbox input shaft to a gearbox output shaft and a gear-selector drum rotatable by a shift actuator to select the plurality of transmission stages, wherein an input shaft of the motorcycle gearbox is configured to be coupled by a selectively shiftable clutch to a drive shaft of a driving engine to transmit a drive torque from the input shaft to an output shaft, comprising the acts of:

maintaining the selectively shiftable clutch in a torque-transmitting connection state for transmitting the drive torque (paragraphs 47-48, see also Fig. 2 which shows torque transmission until the “c” mark);
moving the gear-selector drum from a first shifting position corresponding to a first one of the plurality of discrete transmission stages into an intermediate (top of lines A1-A6, Fig. 3, for instance) position between the first one of the plurality of discrete transmission stages and a second one of the plurality of discrete transmission stages (see for instance paragraphs 39-40),
the intermediate position being a position in which drive torque is not transmittable from the input shaft to the output shaft (paragraphs 39-40); and moving the gear-selector drum from the intermediate position to a second shifting position corresponding to the second one of the plurality of discrete transmission stages,
wherein the moving the gear-selector drum from the first shifting position into the intermediate position includes moving the gear selector drum to a rest position (dead zone A1, Fig. 3 and paragraph 56) between the first shifting position and the intermediate position before reaching the intermediate position, the rest position being a position in which drive torque is transmittable from the input shaft to the output shaft, and the drive torque has not yet been reduced (See Fig. 7A, wherein dead zone A1 occurs prior to t1, see paragraph 56), prior to torque being reduced, see Fig. 7B).

Kawai does not disclose: “reducing the drive torque of the internal combustion engine”, because Kawai focuses on shifting process for an electric motorcycle 1, but its embodiment is applicable to a hybrid vehicle with an engine as well (paragraph 83). In hybrid vehicles and single motor and engine vehicles, reducing torque during shifting may be necessary for a variety of reasons including smoothing a shift and avoiding backlash of a transmission or wear on dog clutch gear teeth. See for instance, Otsubo, 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to employ the methods of Otsubo in a hybrid vehicle such as, for example Kawai, because, inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, (a smooth shifting of gears, and driver comfort), is a matter of ordinary skill. 
As to claims 3, the combination does not provide, “increasing the drive torque of the internal combustion engine when the gear-selector drum has reached a position having a drum angle of rotation 15° or less before the gear-selector drum reaches the second shifting position”, but for instance, Otsubo does provide increasing the drive torque of its internal combustion engine.
The routine optimization of a known parameter is indicia of unobviousness. (See MPEP 2144.04 (IV) (A) and 2144.05 (II)()A)). 
In the instant case, Applicant has not disclosed any criticality for this feature. The skilled artisan recognizes that keeping the rotational distance required for shifting, to a minimum will decrease shifting time, and thus is motivated to keep the rotational distance to a minimum amount which still safely and reliably entertains a shift to the next gear position. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to perform the method “increasing the drive torque of the internal combustion engine when the gear-selector drum has reached a position having a drum angle of rotation 15° or less before the gear-selector drum reaches the second shifting position”, because, inter alia, selecting a proportion or optimum range for the rotational angle required for engagement, yields the same predictable result (engagement of a clutch/gear) (KSR v. Teleflex).I
As to claim 5, the combination provides: wherein the shift request is manually generated by a vehicle driver. (See paragraph 75 of Kawai). 

Response to Arguments
Applicant’s arguments pertaining to the rejection(s) under 35 USC § 112 are persuasive. On page 12, Applicant states that the order of steps of claim 1 are not dispositive; thus the claims encompass more than one embodiment. As such, broadly, the claims do encompass the elected embodiment, and for the purposes of interpreting prior art, the particular order of steps listed in claim 1 will not serve to patentably distinguish the present invention over any prior art which provides the same steps in any order. 
Applicant’s arguments regarding the rejection(s) under 35 USC § 102 and 103, are at least partially persuasive. Applicant argues, that at time t1, the torque is simultaneously reduced in Kawai, therefore, the newly amended subject matter, particularly, “and the drive torque has not yet been reduced”, is not congruent to the rejection. However, Kawai does anticipate claim 11 and serves to obviate claim 1. See above rejections. 
In the above rejections, the “rest position”, of Kawai, of claims 1 and 11, has been clarified to be the congruent dead zone A1, (prior to t1, see paragraph 56), wherein torque is transmitted from an input shaft to an output shaft, (Fig. 7B) and wherein the drive torque has not yet been reduced. 

Interpretation of Claims
Claim 2, for instance, provides a rest position, but it is not disclosed that the drum actuator ever actually stops at this position, it is merely a defined rotational position, at which elements of a shift may be performed. Applicant corroborates this fact in the response, pages 13-14.
See also said intermediate position, which is defined in the specification as a position at which the actuator slows down, but does not stop. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication 2019/0309827 (Kittaka, Fig. 4), and US Patent 5024113 (Ito, Fig. 3), show representative examples of a rotational shift drum used to actuate laterally moving shift forks which serve to engage different gear stages in a motorcycle.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        

/R.P.D/Examiner, Art Unit 3655